Campbell, C. J.
Jonas B. Learned, who had been a partner of Frederick and James S. Ayres, transferred his interest to Ebenezer B. Ayres. His private account with the firm before this sale showed a balance against him. For this balance the three defendants in error, as partners, sued him and were allowed to recover a portion of that • amount. The only ground of liability set up was that this was one of the firm assets. If so, the original owners of the debt were Learned himself and his co-partners. They could not have sued him at law on the claim, because a man cannot sue himself, and it is not possible for an assignee to sue when his assignor could not do so. If he could do so, it would not help this case, because the whole claim has not been assigned, and there is no principle which will allow a joint owner of a cause of action by individual assignment to introduce a new joint owner into the contract.
Moreover it is a general rule of the law of partnership that the whole settlement of claims between the firm and single partners belongs to a court of equity, where there are more than two partners, and must be disposed of in such transactions as the present on a general accounting. Elder’s Appeal in Rosier’s Estate, 39 Mich.
There is no principié which will sustain the recovery for the item referred to or any part of it.
The judgment must be reversed with costs, and a new trial granted.
The other Justices concurred.